Case held, decision reserved and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: The record does not indicate whether defendant was present at the Sandoval hearing. A reconstruction hearing is therefore necessary (see, People v Odiat, 82 NY2d 872; People v Mitchell, 189 AD2d 337; see also, People v Brown, 199 AD2d 963). (Appeal from Judgment of Supreme Court, Erie County, Doyle, J.—Manslaughter, 1st Degree.) Present—Denman, P. J., Fallon, Wesley, Doerr and Boehm, JJ.